Lou Hatter brought this suit in McLennan county against the Texas State Board of Registration for Professional Engineers for writ of mandamus to compel the Board to issue to him a certificate of registration as a "professional engineer" and to enjoin the members of the Board from interfering with or hampering the plaintiff in the practice of his profession as a professional engineer during the pendency of the suit. A trial before a jury resulted in judgment for the plaintiff. The Board has appealed.
The defendant filed a plea of privilege to be sued in Travis county, and we have today reversed the judgment of the trial court in refusing to sustain the plea of privilege. Consequently, the judgment in this, the main suit, must be reversed for a like reason.
The judgment of the trial court is reversed and remanded with instructions to the lower court to transfer the suit to a district court of Travis county as prayed.
TIREY, J., took no part in the consideration and disposition of this case.